ORDER
UPON consideration of the plaintiffs petition filed in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, plaintiffs petition is allowed for the purpose of entering the following order:
“The case is remanded to the Court of Appeals for reconsideration in light of this Court’s opinion in Oates v. Jag, Inc., 314 N.C. 276 (1985). By order of the Court in conference, this the 19th day of September, 1985.
Billings, J.
For the Court”